Name: 98/379/EC: Council Decision of 11 May 1998 on the provisional application of the Agreement between the European Community and the Russian Federation on trade in textile products
 Type: Decision
 Subject Matter: European construction;  Europe;  leather and textile industries
 Date Published: 1998-06-15

 15.6.1998 EN Official Journal of the European Communities L 169/1 COUNCIL DECISION of 11 May 1998 on the provisional application of the Agreement between the European Community and the Russian Federation on trade in textile products (98/379/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, in conjunction with the first sentence of Article 228(2) thereof, Having regard to the proposal from the Commission, Whereas the Commission has negotiated on behalf of the Community an Agreement between the European Community and the Russian Federation on trade in textile products, initialled on 28 March 1998; Whereas this Agreement should be applied on a provisional basis from 1 May 1998 pending the completion of the procedures necessary for its conclusion, subject to reciprocal provisional application of the Agreement by the Russian Federation, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Russian Federation on trade in textile products shall be applied on a provisional basis from 1 May 1998 pending its formal conclusion and subject to reciprocal provisional application of the Agreement by the Russian Federation. The text of the Agreement is annexed to this Decision. Article 2 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 11 May 1998. For the Council The President J. BATTLE